ICJ_029_NorwegianLoans_FRA_NOR_1956-05-29_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINS
EMPRUNTS NORVEGIENS
(FRANCE c. NORVEGE)

ORDONNANCE DU 29 MAI 1956

1956

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF CERTAIN NORWEGIAN
LOANS
(FRANCE v. NORWAY)

ORDER OF MAY 29th, 1956
La présente ordonnance doit être citée comme suit :

« Affaire relative à certains emprunis norvégiens, —
Ordonnance du 29 mat 1956: C.I. J. Recueil 1956, p. 20.»

This Order should be cited as follows :

“Case of certain Norwegian Loans,
Order of May 29th, 1956: I.C.]. Reports 1956, p. 20.”

 

N° de vente: 150
Sales number

 

 

 
20

INTERNATIONAL COURT OF JUSTICE

1956
May 2oth
General List

VEAR 1956 No. 29

May 29th, 1956

CASE OF CERTAIN NORWEGIAN
LOANS

(FRANCE v. NORWAY)

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Articles 37 and 62 of the Rules of Court,

Makes the following Order :

Having regard to the Order of the Court of April 24th, 1956,
fixing June 4th, 1956, as the time-limit within which the Govern-
ment of the French Republic may present a written statement of its
observations and submissions in regard to the Preliminary Objec-
tions raised by the Government of the Kingdom of Norway in the
case of certain Norwegian loans ;

Whereas, by letters of April 24th, 1956, the Registrar, when
notifying the Agents of the Parties of the decision taken that day
by the Court, informed them that it was the Court’s intention to
open the oral hearings in the said case on June 25th, 1956 ;

Whereas, by letter of May 15th, 1956, M. Lars Jorstad, Agent
for the Government of the Kingdom of Norway, requested the

4
CERTAIN NORWEGIAN LOANS (ORDER OF 29 V 56) 21

Registrar to acquaint the Court with the desire of that Government
that, because of unforeseen circumstances, the oral proceedings in
the case should be postponed until the autumn ;

THE Court,

After ascertaining the views of the Parties and taking into
account their respective positions,

Having decided, as a result of the request presented on behalf of
the Government of the Kingdom of Norway, to postpone the
opening of the oral proceedings,

Extends to August 31st, 1956, the time-limit for the filing by the
Government of the French Republic of its observations and sub-
missions in regard to the Preliminary Objections raised by the
Government of the Kingdom of Norway ;

Reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-ninth day of May, one
thousand nine hundred and fifty-six, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Government of the French Republic and to the
Government of the Kingdom of Norway, respectively.

(Signed) GREEN H. HackwortH,

President.

(Signed) J. Lopez OLIVAN,

Registrar.
